U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD/CPB
P5322.13
5/16/2014
Inmate Classification and
Program Review

RULES EFFECTIVE: 7/24/2006

1. PURPOSE AND SCOPE. This Program Statement provides policy
and procedure for the classification and subsequent review of the
security, custody and program needs of inmates who have been
designated for service of sentence.
2. SUMMARY OF CHANGES.
Statement include:

Significant changes to this Program



Inmates subject to Sex Offender Registration and Treatment
Notification pursuant to Title 18 U.S.C. § 4042(c)) will be
notified at initial classification via a copy of the Program
Review Report;



Appendix A (Federal regulations published in the Federal
Register, June 23, 2006 [71 FR 26007]) has been corrected;



References to “SENTRY-generated” Program Review Report and
Triennial Progress Report have been deleted.

3. PROGRAM OBJECTIVES.
Statement are:

P5322.13
5/16/2014
Page 2
The expected results of this Program

a. All Initial Classification and Program Review decisions
will be made by a team of correctional specialists;
b. All departments will have the opportunity to contribute to
the classification and program review process;
c. All inmates will have the opportunity to communicate
directly with the staff who make classification, custody and
program review decisions; and
d. All inmates will be classified within appropriate time
frames in accordance with their security, custody, and program
needs.
4.

DIRECTIVES AFFECTED

a.

Directive Rescinded
P5322.12

b.

Inmate Classification and Program Review
(11/29/06)

Directives Referenced
P1330.18
P5070.10
P5070.12
P5100.08
P5110.15
P5110.17
P5111.03
P5140.40
P5215.05
P5290.14
P5290.15
P5321.07
P5325.07
P5350.28
P5380.08

Administrative Remedy Program (1/6/14)
Responses to Judicial Recommendations and U.S.
Attorney Reports (6/30/97)
Forensic and Other Mental Health Evaluations
(4/16/08)
Inmate Security Designation and Custody
Classification (9/12/06)
Notifications of Release to State and Local Law
Enforcement Officials (8/30/00)
Notification Requirements Upon Release of Sex
Offenders, Violent Offenders, and Drug Traffickers
(5/16/14)
Mariel Cuban Detainees (10/25/99)
Transfer of Offenders To or From Foreign
Countries (8/4/11)
Youth Corrections Act (YCA), Inmates and
Programs (3/17/99)
Admission and Orientation Program (4/3/03)
Intake Screening (3/30/09)
Unit Management Manual (9/16/99)
Release Preparation Program (12/31/07)
Literacy Program (GED Standard) (12/1/03)
Inmate Financial Responsibility Program
(8/15/05)

P5322.13
5/16/2014
Page 3
P5800.11
P5803.08
P7331.04
T5802.02

Inmate Central File, Privacy Folder, and Parole
Mini-Files (12/31/97)
Progress Reports (2/27/14)
Pretrial Inmates (1/31/03)
SENTRY General Use Technical Reference Manual
(7/10/00)

c. Rules cited in this Program Statement are contained in
28 CFR 524.10-11 and 551.107 see Attachment A)
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-IE-06, 3-ALDF-4B-01, and
3-ALDF-4B-02
b. American Correctional Association 4th Edition Standards for
Adult Correctional Institutions: 4-4295, 4-4296, 4-4297, 4-4298,
4-4299, 4-4300, 4-4301, 4-4302, and 4-4303
6. PRETRIAL/HOLDOVER AND/OR DETAINEE PROCEDURES. Procedures for
pretrial inmates are specified in the Pretrial Inmate Program
Statement. This Program Statement is not applicable to holdover
inmates. Additional direction regarding long-term detainees may
be found in the Mariel Cuban Detainees Program Statement, which
also includes procedures on Mariel Cubans serving federal
sentences.
7. CLASSIFICATION TEAM. At a minimum, each unit team will
include the inmate’s assigned Unit Manager or designee, Case
Manager, and Correctional Counselor. An Education Advisor and a
Psychology Services representative are also ordinarily members of
the team.
The Education Advisor is the unit team's consultant and expert
regarding all education, recreation, and vocational training
matters. The Education Advisor may be assigned to one or more
unit teams and, therefore, may not be able to attend all Initial
Classification or Program Review meetings.
While attendance at these meetings is preferred and strongly
recommended, a local variance may be granted with the Warden's
written approval.
When not in attendance, the Education Advisor will provide the
unit team with a written report of the progress and/or measurable
needs of all unit inmates relative to education, recreation, and
vocational training matters at each Initial Classification and

P5322.13
5/16/2014
Page 4
subsequent Program Review using the Education Progress Report
(Attachment B). This written report will be provided to the Unit
Manager prior to the team meeting. Education recommendations or
requirements should include target time frames for program
completion, and measurable assessments during participation in
courses.
The Unit Psychologist is not required to serve as a regularly
attending unit team member. However, Unit Psychologists are
responsible for providing the unit team with written
psychological reports for inmates who are scheduled for Initial
Classification or Program Review who have regular contact with
Psychology Services staff. This written report will be provided
to the Unit Manager prior to the team meeting.
Health Services staff will ensure that SENTRY Medical Duty Status
(MDS) assignments are accurate and current.
8. INITIAL CLASSIFICATION AND PROGRAM REVIEWS. There are two
types of regularly scheduled unit team meetings, Initial
Classification and Program Reviews. The Unit Manager monitors
the scheduling of unit team meetings and, therefore, must ensure
Case Managers meet Initial Classification and Program Review time
requirements.
When practicable, unit staff will hold an Initial Classification
or Program Review as scheduled when the inmate is held in the
Special Housing Unit. However, any delay should ordinarily not
exceed two weeks from the originally scheduled review and the
reason for the delay should be documented on the Program Review
Report.
a. The purpose of Initial Classification is to develop a
program plan for the inmate during his/her incarceration. This
plan should include work and programming activities which will
assist the inmate to develop skills to make a successful
transition back into the community.
Initial Classification occurs within 28 calendar days of
arrival at the designated institution for each newly committed
inmate (new commit, parole, mandatory release and supervision
violators) following sentencing or return to custody as a
violator.
Former Study and Observation cases should be scheduled for
Initial Classification within 28 calendar days of receipt of the
Inmate Central File, but no later than 90 calendar days after
arrival if no Inmate Central File is available.

P5322.13
5/16/2014
Page 5
b. At Program Reviews, progress in recommended programs will
be reviewed, and new programs recommended based upon skills the
inmate has gained during incarceration. Program Reviews occur at
least once every 180 calendar days.
When an inmate is within 12 months of the projected release
date, staff will conduct a Program Review at least once every 90
calendar days. When an inmate is re-designated, a Program Review
must be held within 28 calendar days of the inmate’s arrival at
the new institution.
In some cases, a Program Review date may occur while an inmate
is away from the institution, or in the custody of other law
enforcement agencies. Then, the unit team must conduct a Program
Review meeting within two weeks of the inmate's return.
Otherwise, the inmate's next Program Review will occur as
scheduled.
Unit team members are to review all relevant information before
Initial Classification or a Program Review. Additionally, each
team member will provide the following specific information at
the team meeting.
(1) Ordinarily, the Unit Manager will chair all Initial
Classifications and Program Reviews where CCC referral decisions
are considered. Other Program Reviews may be chaired by another
staff member. The Unit Manager will monitor the scheduling of an
inmate's appearance before the unit team and all other team
actions. The Unit Manager’s or Chairperson’s signature on the
Program Review Report indicates that:
(a)

The information contained on the Acknowledgment of
Inmate forms (BP-407 and 408) is correct,
complete, and filed in Section 3 of the Inmate
Central File;

(b)

The Judgment(s) in a Criminal Case and the
Statement of Reasons were reviewed to ensure any
judicial recommendations requiring unit team
actions are addressed;

(c)

The inmate's trust fund record is obtained for all
Program Reviews (data will include deposit,
balance, and purchase activity from the prior
Initial Classification or Program Review to the
present team meeting);

P5322.13
5/16/2014
Page 6
(d)

The Program Review Report (replaces the BP-571) is
signed, certifying that all required team members
are present and that the Program Review Report is
current and accurate; and

(e)

All SENTRY data is current, accurate and complete,
including:
•

Assignments in the work, drug, religion,
Inmate Financial Responsibility Program,
Victim Witness Program categories, and all
case management activity (CMA) assignments;

•

Identifying data and numbers;

•

Sentence related transactions;

•

Security Designation Data, CMC Clearance and
Separatee Data, and Custody Classification
forms; and

•

Chronological Disciplinary Record (as
compared with incident report(s)and
associated hearing.

(2) The Case Manager schedules the inmate's appearance
before the unit team, and provides a verbal summary of the
inmate's:
•

Current offense;

•

Prior record;

•

Social situation;

•

Security/custody classification;

•

Central Inmate Monitoring System (CIM) concerns;

•

Financial Responsibility Program obligations; and

•

Release Preparation Program participation, and
special programming considerations (Drug Abuse
Program, Mental Health Program, etc.).

(3) The Correctional Counselor provides a verbal summary of
the inmate’s:

P5322.13
5/16/2014
Page 7
•

Work performance;

•

Participation in individual or group counseling;

•

General adjustment;

•

Living quarters sanitation;

•

The Correctional Counselor also contacts Health
Services staff, when necessary, to ensure SENTRY
MDS assignments are current and accurate; and

•

When the Education Advisor is unable to attend a
unit team meeting, the Correctional Counselor
provides a summary of the inmate's education test
results, recommended educational program needs,
and progress toward completion of education and
other applicable release readiness programs, using
Attachment B, provided by the Education Advisor.

c. A team docket will be prepared for each unit team meeting
(Initial Classification or Program Review), listing the name and
register number of each inmate scheduled for appearance and the
date and time of the meeting.
Dockets will be posted conspicuously in the unit at least 48
hours prior to the meeting (or inmates must be otherwise notified
by staff at least 48 hours prior if they do not have access to
such posting). The inmate may waive the 48-hour notice in
writing.
The inmate’s attendance at Initial Classification or Program
Review is expected. Ordinarily, if the team meeting is properly
scheduled and the inmate fails to appear, disciplinary action
will be taken. If the inmate refuses to appear, staff will
document on the Program Review Report the inmate’s refusal, and
if known, the reason. A copy of the Program Review Report will
be forwarded to the inmate.
d. Staff must complete a Program Review Report at the
inmate's Initial Classification and all subsequent Program
Reviews. This report ordinarily includes information on the
inmate’s needs and offers a correctional program designed to
meet those needs.
All correctional programs will be stated in measurable terms,
establishing time limits, performance levels, and specific,
expected program accomplishments.

P5322.13
5/16/2014
Page 8
Note:

On the Program Review Report, in the Section
“GOALS FOR NEXT PROGRAM REVIEW
MEETING” no dates are necessary as it is clear the
time limit is by the next Program Review. Under
“LONG TERM GOALS” a target date should be
established and monitored at each Program Review
for adjustment if necessary.

Example A: GOALS FOR NEXT PROGRAM REVIEW MEETING: Recommend
enrollment in Anger Management counseling group. Enroll in
General Equivalency Diploma (GED) program.
Example B: LONG TERM GOALS: Complete GED by MM/YY. Enroll
in Release Preparation Program (list specific course) by
MM/YY.
Inmates who are classified as CIM cases will be reviewed and
that review documented on the Program Review Report. This
notation will indicate whether the CIM assignment is
appropriate or whether declassification procedures will be
initiated.
e. At Initial Classification, a sentenced inmate is assigned
to a work detail if cleared for duty by Health Services staff.
The unit team must consider the inmate's financial
responsibilities and obligations when considering a work
assignment.
At Initial Classification, staff must notify, in writing, newly
designated inmates, who meet the applicability criteria of Title
18 U.S.C. § 4042(b) and/or (c), that they are subject to
notification and/or registration.
f. Inmates subject to VCCLEA notification pursuant to
Title 18 U.S.C. § 4042(b):
•

Will be notified via a copy of the Program Review
Report; and

•

A copy of the Program Review Report with the
notification statement will be filed in Section 5
(Release Processing) of the Inmate Central File.

g. Inmates subject to Sex Offender Registration and Treatment
Notification pursuant to Title 18 U.S.C. § 4042(c)):

P5322.13
5/16/2014
Page 9
•

Will be notified at initial classification via a copy
of the Program Review Report;

•

Will be renotified at the last program review prior to
release via a copy of the Sex Offender Registration and
Treatment Notification form (BP-A0648); and

•

The original Sex Offender Registration and Treatment
Notification form (BP-A0648) will be filed in Section
5 (Release Processing) of the Inmate Central File.

The Program Review Report will document the inmate's Release
Preparation Program CMA assignments and staff will identify
specific courses recommended and/or courses that the inmate is
currently enrolled in. Staff should refer to the Program
Statement Release Preparation Program for further instruction.
h. The inmate is to be provided with, and must sign for, a
copy of the Program Review Report. If the inmate refuses to
sign for a copy of this report, staff witnessing the refusal
will place a signed statement to that effect on the report.
The Program Review Report is to be filed in Section 2 of the
Inmate Central File. Signatures and unit team actions will be
maintained on the Program Review Report since duplication is not
required on the Inmate Activity Log and the team docket.
The previous six Program Review Reports must be maintained.
9. EFFECT OF A DETAINER ON AN INMATE'S PROGRAM. The existence
of a detainer, by itself, ordinarily does not affect the inmate's
program participation. An exception may occur where the program
is contingent on a specific issue (for example, custody) which is
affected by the detainer.
10. UNSCHEDULED REVIEWS. Institution staff may schedule an
inmate for a Program Review more frequently than regularly
scheduled. Upon request of either the inmate or staff, and with
the concurrence of the Unit Manager, an ad hoc Program Review may
be held. The inmate must be notified by staff at least 48 hours
prior to an ad hoc Program Review. The inmate may waive the 48hour notice in writing.

P5322.13
5/16/2014
Page 10
11. APPEALS PROCEDURE. An inmate may appeal, through the
Administrative Remedy Program, a decision made at Initial
Classification or at a Program Review.
12. TRAINING RESPONSIBILITIES. The Case Management Coordinator
and Unit Manager will ensure that Case Managers and Correctional
Counselors are familiarized with this Program Statement's
requirements during the on the job training periods which are
required for these positions.

/s/
Charles E. Samuels, Jr.
Director

P5322.13
5/16/2014
Attachment A, Page 1
Attachment A. Code of Federal Regulations on Classification of Inmates
§524.10 Purpose.
The purpose of this subpart is to explain the Bureau of Prisons (Bureau) process
for classifying newly committed inmates and conducting program reviews for all
inmates except:
(a) Pretrial inmates, covered in 28 CFR part 551; and
(b) Inmates committed for study and observation.
§524.11 Process for classification and program reviews.
(a) When:
(1) Newly committed inmates will be classified within 28 calendar days of arrival
at the institution designated for service of sentence.
(2) Inmates will receive a program review at least once every 180 calendar days.
When an inmate is within twelve months of the projected release date, staff will
conduct a program review at least once every 90 calendar days.
(b) Inmate appearance before classification team:
(1) Inmates will be notified at least 48 hours before that inmate's scheduled
appearance before the classification team (whether for the initial classification or
later program reviews).
(2) Inmates may submit a written waiver of the 48-hour notice requirement.
(3) The inmate is expected to attend the initial classification and all later program
reviews. If the inmate refuses to appear at a scheduled meeting, staff must
document on the Program Review Report the inmate’s refusal and, if known, the
reasons for refusal, and give a copy of this report to the inmate.

P5322.13
5/16/2014
Attachment A, Page 2
(c) Program Review Report: Staff must complete a Program Review Report at
the inmate’s initial classification. This report ordinarily includes information on
the inmate’s apparent needs and offers a correctional program designed to
meet those needs. The Unit Manager and the inmate must sign the Program
Review Report, and a copy must be given to the inmate.
(d) Work Programs: Each sentenced inmate who is physically and mentally able
is assigned to a program at initial classification. The inmate must participate in
this work assignment and any other program required by Bureau policy, court
order, or statute. The inmate may choose not to participate in other voluntary
programs.

P5322.13
5/16/2014
Attachment B, Page 1

Education Progress Report
To:

, Unit Manager

Prepared by:
Education Advisor
Inmate Name

Register Number

Date

Initial Classification Information
GED/High School: Completed (YES/NO)
Year or Highest Grade Completed
ESL: Completed (YES/NO)
Date of Education Interview:
Recommendations/Comments (Please include information regarding
recommended classes and target enrollment date):

Program Review Information
Class:
Performance:
Attendance:
Target Completion Date:
Hours Completed:
Class:
Performance:
Attendance:
Target Completion Date:
Hours Completed:

Instructor:

Progress: Satisfactory/Unsatisfactory
Instructor:

Progress: Satisfactory/Unsatisfactory

Recommendations/Comments (Please include information regarding
recommended classes and target enrollment date):

